DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20120094770 to Hall in view of US Pub. 20050164794 to Tahara.

Claims 1, 7, and 8. Hall discloses an input interface system for a game wherein event processes that are generated accompanying user travel are executed sequentially, wherein the game is progressed in a virtual world based on points that are applied in correlation with travel distance of a user in the real world (Figs. 4A-6B, and ¶¶47-58), comprising: 
a virtual display data generating portion configured to generate a virtual object in accordance with the progress of the game that accompanies movement of the user (Fig. 31, and ¶¶132 and 145); 
a compositing processing portion configured to display the generated virtual object so as to be superimposed on real map information (Figs. 4A-5B, and ¶¶85-87); 
inputting means for receiving inputting of a user operation in respect to a virtual object that appears in the event processing (¶52); and 
event execution processing means for progressing the game by defining the event process as having been executed when a user operation has been inputted correctly into the inputting means (¶52), wherein: 
the virtual object includes a block that has a planar shape corresponding to the geographic information of the real world, and that partially or entirely covers the real map (Fig. 31, and ¶136); and
the block appears in an inactive state on the real map as a portion of the movement trajectory in conjunction with movement of the user in the real world and the virtual movement of a proxy object, and transitions to an active state based on a selection operation of the user (¶¶133-135, “visible warning” such as “highlighted, flashing, faintly drawn, displayed as wiggling or vibrating, or the like”). 
However Hall fails to explicitly disclose:
the user operation is a path inputting operation wherein a path is drawn on a touch screen; and 
in the event execution processing means the event process is executed based on the shape of the path that is drawn in the path inputting operation, and the relative positioning in respect to the virtual object .
Tahara teaches the user operation is a path inputting operation wherein a path is drawn on a touch screen; and in the event execution processing means the event process is executed based on the shape of the path that is drawn in the path inputting operation, and the relative positioning in respect to the virtual object (Figs. 4A-7B, and ¶¶63-76).  The gaming system of Hall would have motivation to use the teachings of Tahara in order to control a damage degree and an area affected by an attack so as to enable a variety of types of attack methods and realize a wide variety of attack variations on virtual objects, thereby allowing more dynamic and interesting input features during game for players.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Hall with the teachings of Tahara in order to control a damage degree and an area affected by an attack so as to enable a variety of types of attack methods and realize a wide variety of attack variations on virtual objects, thereby allowing more dynamic and interesting input features during game for players.

Claims 2, 22, and 27. Hall in view of Tahara teaches wherein: the path inputting operation is a slash that is drawn so as to contact the virtual object (see Tahara Figs. 4A-7B, and ¶¶63-76).

Claims 3, 23, and 28. Hall in view of Tahara teaches the path inputting operation is text or a graphic, depending on the current location of the user (see Tahara Figs. 4A-7B, and ¶¶63-76).

Claims 4, 24, and 29. Hall in view of Tahara teaches wherein: the virtual object is an object that is moved relative to the background in a virtual space (see Hall, Fig. 31, and ¶135).

Claims 5, 25, and 30. Hall in view of Tahara teaches wherein: the virtual object is an object that is displayed superimposed on real map information (see Hall, Fig. 31, and ¶¶132 and 145).

Claims 6, 26, and 31. Hall in view of Tahara teaches wherein: in the event process that is performed through the path inputting operation, the form of a path that is inputted through the inputting operation, and/or an effect of a command that is executed depending on the path, will be different depending on location information of the user, a virtual proxy object that is associated with the user, and/or a form of linkage with another user (see Tahara Figs. 4A-7B, and ¶¶63-76).

Response to Arguments
Applicant’s arguments, see pps. 8-9, filed 7/26/22, with respect to claims 1-8 and 22-31 have been fully considered and are persuasive.  The rejection of claims 1-8 and 22-31 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715